Citation Nr: 1234957	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-35 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a mid-back disability, specifically, for residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease.

2.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the right lower extremity.

3.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from July 1950 to April 1954.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board remanded the claims to the RO via the Appeals Management Center (AMC) to obtain additional medical treatment records and to provide the Veteran a VA compensation examination to assess the severity of his disabilities at issue in this appeal.  In April 2010, however, the Board found that the VA examination report did not adequately address the questions asked in the Board's remand and, therefore, again remanded the claims for a supplemental VA medical opinion.  In July 2011, the Board had to remand the claims, yet again, because medical questions critical to deciding these claims remained unanswered.  And it is with utmost regret that the Board finds that a still additional remand is necessary.  While some of the questions the Board posed in its most recent July 2011 remand have been answered, others have not or have not been sufficiently addressed.

In October 2011, following that most recent remand, the Veteran submitted a statement alleging entitlement to service connection for a left knee disorder, including as a residual of an injury (meniscus tear).  Also, in November 2011, a claim of entitlement to a pension was received.  The RO, however, as the Agency of Original Jurisdiction (AOJ), has not had opportunity to consider these additional claims.  The Board therefore does not have jurisdiction over them, so is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over a claim not yet adjudicated by the RO).

As for the claims that are before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board sincerely regrets the necessity of a fourth remand and the delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims as medical questions that are critical to the resolution of his claims still have not been sufficiently answered.

Under 38 U.S.C.A. § 5103A, the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See id.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis on the limitations of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2; see Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

By way of clarification, service connection is presently in effect for residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease and associated radiculopathy of the lower extremities.  As noted in the previous July 2011 remand, additional thoracic spine disorders are shown by the evidence of record, specifically multi-level disc herniations, as indicated in a September 2005 magnetic resonance imaging (MRI) report.  So in the July 2011 remand, the Board directed the examiner to provide an opinion as to whether these disc herniations, or any other additional thoracic spine pathology, are manifestations of the Veteran's service-connected disabilities - namely, his spondylolisthesis, degenerative joint disease, and associated radiculopathy of his lower extremities.


This medical comment was needed because, if these disc herniations cannot be disassociated from the service-connected disabilities, then the Board must resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes presume these herniations are part and parcel of his 
service-connected disabilities and rate them accordingly.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  So this, in turn, may provide grounds for granting a higher rating or additional compensation, hence, the importance of knowing whether this distinction or differentiation is clinically possible.

The Board's July 2011 remand also instructed the examiner to specifically identify the nerves associated with the Veteran's service-connected neurological disorders and to describe the severity of the symptoms associated with those nerves.

In response to these requests, the examiner indicated it is less likely than not that "any of the symptomatology experienced by this Veteran are residuals of the T-11 compression fracture", so the underlying service-connected disability.  But the examiner did not address the Veteran's neurological disorders due to an apparent misunderstanding regarding the scope of the remand directive (i.e., the examiner mistakenly read this directive as conditional).  As the examiner did not provide a rationale for the opinion on the nature of the Veteran's additional thoracic spine disorders, other than relating all of his symptoms to "other unrelated conditions," did not clearly address the multi-level disc herniations, and did not address the Veteran's service-connected neurological disorders (meaning the associated radiculopathy of his lower extremities), the Board has no choice but to remand his claims, yet again, for another supplemental medical opinion since the medical opinions to date are simply insufficient to allow the Board to adjudicate the claims.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure they are adequate); Stefl, 21 Vet. App. at 123; see also Stegall, 11 Vet. App. at 270-71.


It also appears the Veteran continues to receive ongoing treatment from VA for his service-connected disabilities.  So all additional treatment records, especially those dated since April 2009, must be obtained and considered since they, too, are relevant to his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  See also See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is maintained and generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records relating to his back disability and associated lower extremity radiculopathy from the VA Medical Center (VAMC) in Palm Beach, Florida, dated since April 2009.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, if possible, obtain an additional supplemental medical opinion from the examiner who performed the June 2010 VA examination and who provided the August 2011 medical opinion.  If this examiner is unavailable to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

Whoever is designated must review the claims file, including a complete copy of this remand, for the pertinent medical and other histories.  Based on this review, including consideration of the Veteran's lay statements of record and all private and VA treatment records, the examiner should provide the following medical determinations:

(a) Determine which, if any, of the disorders affecting the Veteran's thoracolumbar (thoracic and lumbar) spine, other than those already service connected, arise from the same disease entity as, or are otherwise wholly or partially attributable to, the service-connected residuals of his compression fracture at T-11 with spondylolisthesis and degenerative joint disease resulting from the motor vehicle accident in April 1951 during his military service.

Specifically determine whether his multi-level degenerative disc disease, as documented at the T6-7, T8-9, and T12-L1 levels by a September 2005 MRI, arises from the same disease entity as, or is otherwise wholly or partially attributable to, the service-connected residuals of the compression fracture at T-11 with spondylolisthesis and degenerative joint disease resulting from the motor vehicle accident in April 1951 during his military service.

Critically, in providing this requested opinion, it is essential the examiner consider the Veteran's service-connected disability in its entirety, so as a whole and not just compartmentally, in consideration of the fact that the spondylolisthesis and degenerative joint disease already have been determined to be residuals of his thoracic spine compression fracture in service.  Therefore, the question posed above could be fairly rephrased as "is his degenerative disc disease of this same etiology or the same disease entity, or otherwise wholly or partially attributable to his spondylolisthesis and/or degenerative joint disease."

If instead, as an example, the examiner still believes the degenerative disc disease is due to something else entirely (that is, other than the Veteran's military service or disabilities resulting from that service), such as simple aging or wear and tear of the spine over time, then the examiner should specify this other etiology of the disc disease and not just say, instead, that is unrelated to the Veteran's service or service-connected disabilities.  In other words, he has to provide some discussion of the underlying rationale for disassociating this disc disease from the Veteran's service, as merely saying it is unrelated will not suffice.

(b) Also, and as importantly, the examiner must identify the specific nerves affected by the Veteran's service-connected radiculopathy of the left and right lower extremities.  To this end, the examiner must specifically state whether there is involvement of the sciatic nerve, popliteal nerve, sural nerve, and/or peroneal nerve.  Once identified, he also must describe the severity of the symptoms associated with each identified nerve or nerve group by determining whether (i) there is any associated paralysis and, if so, whether it is complete or incomplete, and (ii) if incomplete, whether the resulting impairment is mild, moderate, or severe. 

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

3.  Ensure this report is responsive to the questions posed so as to, in turn, permit the Board to properly rate these disabilities.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims.  If they continue to be denied, provide the Veteran and representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



